--------------------------------------------------------------------------------


                                                                                                Exhibit
10.2
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (the “Agreement”), made in New York, New York as of January 22,
2007, between SIGA Technologies, Inc., a Delaware corporation (the “Company”),
and Dr. Dennis E. Hruby (“Executive”).
 
WHEREAS, the Company desires to employ Executive as its Chief Scientific
Officer, and Executive desires to accept such employment on the terms and
conditions hereinafter set forth;
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:
 
1. Term. Unless earlier terminated in accordance with Section 4 hereof, the term
of this Agreement shall be the three-year period commencing as of the date
hereof and ending on January 22, 2010 (the “Term”), with each year of the Term
beginning on January 23 (each year of the Term, a “Term Year”).
 
2. Employment.
 
(a) Employment by the Company; Director. Executive agrees to be employed by the
Company during the Term upon the terms and subject to the conditions set forth
in this Agreement. Executive shall serve as the Chief Scientific Officer of the
Company and shall report to the Board of Directors and Chief Executive Officer
of the Company.
 
(b) Performance of Duties. Throughout his employment with the Company, Executive
shall faithfully and diligently perform Executive’s duties in conformity with
the directions of the Company and serve the Company to the best of Executive’s
ability. Except as permitted pursuant to Section 2(c) below, Executive shall
devote his full business time and best efforts to the business and affairs of
the Company. In his capacity as the Chief Scientific Officer of the Company,
Executive shall have such duties and responsibilities as he may be assigned by
the Board of Directors and Chief Executive Officer of the Company not
inconsistent with his position as Chief Scientific Officer of the Company.
 
(c) Appointment at Oregon State University. Executive shall be permitted to
continue with his part-time appointment as a faculty member of Oregon State
University, provided that such duties do not interfere with his duties as Chief
Scientific Officer of the Company and subject in all cases to ongoing approval
of the Board of Directors of the Company.
 
3. Compensation and Benefits.
 
(a) Base Salary. The Company agrees to pay to Executive a base salary (“Base
Salary”) at the annual rate of $250,000, subject to any cost of living
adjustments as
 

 

--------------------------------------------------------------------------------



may be approved by the Board of Directors of the Company. Payments of the Base
Salary shall be payable in equal installments in accordance with the Company’s
standard payroll practices.
 
(b) Annual Bonus. The Company may, in its sole discretion, pay to Executive an
annual cash bonus of up to fifty percent (50%) of his Base Salary, but in any
event will pay an annual cash bonus of no less than twenty five percent (25%) of
his Base Salary. The Company may also, in its sole discretion, pay to Executive
an additional bonus in an amount to be determined by the Board of Directors in
its sole discretion. Such additional bonus, if any, may be payable in cash or
options to purchase Common Stock or restricted shares of Common Stock, as
determined by the Board of Directors in its sole discretion. Any such cash bonus
shall be paid, and any such options or restricted shares shall be issued, no
later than March 15 of the year following the year in which the Board of
Directors determined such bonus, or, if later, by the date that is 2½ months
following the end of the Company’s fiscal year in which the Board of Directors
determined such bonus.
 
(c) Benefits and Perquisites. Executive shall be entitled to participate in, to
the extent Executive is otherwise eligible under the terms thereof, the benefit
plans and programs, and receive the benefits and perquisites, generally provided
by the Company to senior executives of the Company, including without limitation
family medical insurance (subject to applicable employee contributions).
Executive shall be entitled to receive vacation days in accordance with Company
policy, such days to be accrued in accordance with Company policy.
 
(d) Business Expenses. The Company agrees to reimburse Executive for all
reasonable and necessary travel, business entertainment and other business
expenses incurred by Executive in connection with the performance of his duties
under this Agreement. Such reimbursements shall be made by the Company on a
timely basis upon submission by Executive of vouchers in accordance with the
Company’s standard procedures.
 
(e) Indemnification. The Company shall indemnify Executive, to the fullest
extent permitted by its certificate of incorporation, for any and all
liabilities to which he may be subject as a result of, in connection with or
arising out of his employment by the Company hereunder, as well as the costs and
expenses (including reasonable attorneys’ fees) of any legal action brought or
threatened to be brought against him or the Company as a result of, in
connection with or arising out of such employment or board service. Executive
shall be entitled to the full protection of any insurance policies which the
Company may elect to maintain generally for the benefit of its officers.
 
(f) No Other Compensation or Benefits; Payment. The compensation and benefits
specified in this Section 3 and in Section 5 of this Agreement shall be in lieu
of any and all other compensation and benefits. Payment of all compensation and
benefits to Executive specified in this Section 3 and in Section 5 of this
Agreement (i) shall be made in accordance with the relevant Company policies in
effect from time to time to the extent the same are consistently applied,
including normal payroll practices, and (ii) shall be subject to all legally
required and customary withholdings.
 
(g) Cessation of Employment. In the event Executive shall cease to be employed
by the Company for any reason, Executive’s compensation and benefits shall cease
 
 
2

--------------------------------------------------------------------------------


 
 
on the date of such event, except as otherwise specifically provided herein or
in any applicable employee benefit plan or program or as required by law.
 
4. Termination of Employment. Executive’s employment hereunder may be terminated
prior to the end of the Term under the following circumstances.
 
(a) Death. Executive’s employment hereunder shall terminate upon Executive’s
death.
 
(b) Executive Becoming Totally Disabled. The Company may terminate Executive’s
employment hereunder at any time after Executive becomes “Totally Disabled.” For
purposes of this Agreement, Executive shall be “Totally Disabled” in the event
Executive is unable to perform the duties and responsibilities contemplated
under this Agreement for a period of either (A) 120 consecutive days or (B) 6
months in any 12-month period due to physical or mental incapacity or
impairment. During any period that Executive fails to perform Executive’s duties
hereunder as a result of incapacity due to physical or mental illness (the
“Disability Period”), Executive shall continue to receive the compensation and
benefits provided by Section 3 of this Agreement until Executive’s employment
hereunder is terminated; provided, however, that the amount of base compensation
and benefits received by Executive during the Disability Period shall be reduced
by the aggregate amounts, if any, payable to Executive under any disability
benefit plan or program provided to Executive by the Company.
 
(c) Termination by the Company for Cause. The Company may terminate Executive’s
employment hereunder for Cause at any time after providing written notice to
Executive. For purposes of this Agreement, the term “Cause” shall mean any of
the following: (i) Executive’s neglect or failure or refusal to perform his
duties under this Agreement (other than as a result of total or partial
incapacity due to physical or mental illness); (ii) any act by or omission of
Executive constituting gross negligence or willful misconduct in connection with
the performance of his duties that could reasonably be expected to materially
injure the reputation, business or business relationships of the Company or any
of its affiliates; (iii) perpetration of an intentional and knowing fraud
against or affecting the Company or any of its affiliates or any customer,
client, agent, or employee thereof; (iv) the commission by or indictment of
Executive for (A) a felony or (B) any misdemeanor involving moral turpitude,
deceit, dishonesty or fraud (“indictment,” for these purposes, meaning a United
States-based indictment, probable cause hearing or any other procedure pursuant
to which an initial determination of probable or reasonable cause with respect
to such offense is made); (v) the breach of a covenant set forth in Section 6;
or (vi) any other material breach of this Agreement.
 
(d) Termination by the Company Without Cause. The Company may terminate
Executive’s employment hereunder at any time for any reason or no reason by
giving Executive thirty (30) days prior written notice of the termination.
Following any such notice, the Company may reduce or remove any and all of
Executive’s duties, positions and titles with the Company.
 
(e) Termination by Executive for Good Reason. Executive may terminate his
employment hereunder for Good Reason at any time after providing written notice
to the Company. For purposes of this Agreement, the term “Good Reason” shall
mean any of the
 
 
3

--------------------------------------------------------------------------------


 
 
following: (i) the Company fails to pay the compensation described in Section
3(a) of this Agreement (in accordance with, and subject to, such provisions);
(ii) Executive no longer holds the office of Chief Scientific Officer or offices
of equivalent stature, or his functions and/or duties as Chief Scientific
Officer are materially diminished; or (iii) Executive’s job site is relocated to
a location which is more than fifty (50) miles from Corvallis Oregon, unless the
parties mutually agree to such relocation.
 
(f) Termination Upon a Change in Control. If the Company terminates Executive’s
employment hereunder without Cause within 90 days after the occurrence of the
Change in Control Executive shall be entitled to the payments provided for by
Section 5(d). For purposes of this Agreement, a “Change in Control” shall be
conclusively deemed to have occurred if any of the following shall have taken
place:
 
(i) the consummation of a transaction or a series of related transactions
pursuant to which any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934 (“Exchange Act”), other than the
Executive, his designee(s) or “affiliate(s)” (as defined in Rule 12b-2 under the
Exchange Act), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing forty percent (40%) or more of the combined voting power of the
Company’s then outstanding securities;
 
(ii) stockholders of the Company approve a merger or consolidation of the
Company with any other entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than eighty
percent (80%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or
 
(iii) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of, or
the Company sells or disposes of, all or substantially all of the Company’s
assets.
 
(g) Termination by Executive Without Good Reason. Executive may terminate his
employment hereunder at any time for any reason or no reason by giving the
Company thirty (30) days prior written notice of the termination. Following any
such notice, the Company may reduce or remove any and all of Executive’s duties,
positions and titles with the Company, and any such reduction or removal shall
not constitute Good Reason.
 
5. Compensation Following Termination. In the event that Executive’s employment
hereunder is terminated, Executive shall be entitled only to the following
compensation and benefits upon such termination:
 
                (a) General. On any termination of Executive’s employment prior
to the end of the Term, Executive shall be entitled to the following
(collectively, the “Standard Termination Payments”):
 
 
4

--------------------------------------------------------------------------------


 
(i) any accrued but unpaid Base Salary for services rendered through the date of
termination; provided, however, that in the event Executive’s employment is
terminated pursuant to Section 4(b), the amount of Base Salary received by
Executive during the Disability Period shall be reduced by the aggregate
amounts, if any, payable to Executive under any disability benefit plan or
program provided to Executive by the Company;
 
(ii)  any vacation accrued to the date of termination, in accordance with
Company policy;
 
(iii) any accrued but unpaid expenses through the date of termination required
to be reimbursed in accordance with Section 3(d) of this Agreement; and
 
(iv) any benefits to which he may be entitled upon termination pursuant to the
plans, programs and grants referred to in Section 3(c) hereof in accordance with
the terms of such plans, programs and grants.
 
(b) Termination Prior to the Expiration of the Term by Reason of Death or
Executive Becoming Totally Disabled; Termination Prior to the Expiration of the
Term by the Company for Cause; Termination Prior to the Expiration of the Term
by Executive Without Good Reason. In the event that Executive’s employment is
terminated prior to the expiration of the Term (i) by reason of Executive’s
death pursuant to Section 4(a) or Executive becoming Totally Disabled pursuant
to Section 4(b), (ii) by the Company for Cause pursuant to Section 4(c) or (iii)
by Executive without Good Reason pursuant to Section 4(g), Executive (or his
estate, as the case may be) shall be entitled only to the Standard Termination
Payments.
 
(c) Termination Prior to the Expiration of the Term by the Company Without
Cause; Termination Prior to the Expiration of the Term by Executive for Good
Reason. In the event that Executive’s employment is terminated prior to the
expiration of the Term by the Company without Cause pursuant to Section 4(d) or
by Executive for Good Reason pursuant to Section 4(e), Executive shall be
entitled only to the following:
 
(i) the Standard Termination Payments; and
 
(ii) the continued payment of the Base Salary (as determined pursuant to Section
3(a)) for two years  (such sums to be paid at the times and in the amounts such
Base Salary would have been paid had Executive’s employment not terminated);
provided, however, that if necessary to comply with Section 409A(a)(2)(B)(i) of
the Internal Revenue Code of 1986, as amended (the “Code”), and applicable
administrative guidance and regulations, the payment of such sums shall be made
as follows: (A) no payments shall be made for a six-month period following the
date of termination, (B) an amount equal to six months of Base Salary shall be
paid in a lump sum six months following the date of termination, and (C) during
the period beginning six months following the date of termination through the
remainder of the twelve-month period, payment of the Base Salary shall be made
at the times and in the amounts such Base Salary would have been paid had
Executive’s employment not terminated.
 
 
5

--------------------------------------------------------------------------------


 
 
(iii) the Company shall take all such action as is necessary such that all stock
options and other stock-based grants to Executive shall, immediately and
irrevocably vest and become exercisable as of the date of termination and shall
remain exercisable for a period of not less than two (2) years from the date of
termination.
 
(d) Termination Upon a Change of Control. In the event that the Company
terminates Executive’s employment upon a Change in Control other than for Cause
pursuant to Section 4(f), Executive shall be entitled only to the following:
 
(i) the Standard Termination Payments;
 
(ii) the continued payment of the Base Salary (as determined pursuant to Section
3(a)) for two years (such sums to be paid at the times and in the amounts such
Base Salary would have been paid had Executive’s employment not terminated);
provided, however, that if necessary to comply with Section 409A(a)(2)(B)(i) of
the Internal Revenue Code of 1986, as amended (the “Code”), and applicable
administrative guidance and regulations, the payment of such sums shall be made
as follows: (A) no payments shall be made for a six-month period following the
date of termination, (B) an amount equal to six months of Base Salary shall be
paid in a lump sum six months following the date of termination, and (C) during
the period beginning six months following the date of termination through the
remainder of the twelve-month period, payment of the Base Salary shall be made
at the times and in the amounts such Base Salary would have been paid had
Executive’s employment not terminated; and
 
(iii) the Company shall take all such action as is necessary such that all stock
options and other stock-based grants to Executive shall, immediately and
irrevocably vest and become exercisable as of the date of termination and shall
remain exercisable for a period of not less than two (2) years from the date of
termination.
 
(e) Effect of Material Breach of Section 6 on Compensation and Benefits
Following Termination of Employment Pursuant to Sections 5(c)(ii) or 5(d)(ii).
If, at the time of termination of Executive’s employment for any reason prior to
the expiration of the Term or any time thereafter, Executive is in material
breach of any covenant contained in Section 6 hereof, Executive (or his estate,
as applicable) shall not be entitled to any payment (or if payments have
commenced, any continued payment) under Sections 5(c)(ii) or 5(d)(ii).
 
(f) No Further Liability; Release. Payment made and performance by the Company
in accordance with this Section 5 shall operate to fully discharge and release
the Company and its directors, officers, employees, affiliates, stockholders,
successors, assigns, agents and representatives from any further obligation or
liability with respect to Executive’s employment and termination of employment.
Other than providing the compensation and benefits provided for in accordance
with this Section 5, the Company and its directors, officers, employees,
affiliates, stockholders, successors, assigns, agents and representatives shall
have no further obligation or liability to Executive or any other person under
this Agreement. The payment of any amounts pursuant to this Section 5 (other
than payments required by law) is expressly conditioned upon the delivery by
Executive to the Company of a release in form and substance reasonably
satisfactory to the Company of any and all claims Executive may have against the
Company and its directors, officers, employees, affiliates, stockholders,
successors,
 
 
6

--------------------------------------------------------------------------------


 
assigns, agents and representatives arising out of or related to Executive’s
employment by the Company and the termination of such employment.
 
6. Exclusive Employment; Non-competition; Non-solicitation; Nondisclosure of
Proprietary Information; Surrender of Records; Inventions and Patents; Code of
Ethics.
 
(a) No Conflict; No Other Employment. During the period of Executive’s
employment with the Company, Executive shall not: (i) engage in any activity
which conflicts or interferes with or derogates from the performance of
Executive’s duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit
and including service as a director of any other company, except as approved in
advance in writing by the Company; provided, however, that Executive shall be
entitled to manage his personal investments and otherwise attend to personal
affairs, including charitable, social and political activities, in a manner that
does not unreasonably interfere with his responsibilities hereunder, or (ii)
accept or engage in any other employment, whether as an employee or consultant
or in any other capacity, and whether or not compensated therefor.
 
(b) Non-competition; Non-solicitation.
 
(i) Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information renders him special and unique within the Company’s
industry. In consideration of the payment by the Company to Executive of amounts
that may hereafter be paid to Executive pursuant to this Agreement (including,
without limitation, pursuant to Sections 3 and 5 hereof) and other obligations
undertaken by the Company hereunder, Executive agrees that during (i) his
employment with the Company and (ii) twenty-four months thereafter (the “Covered
Time”), Executive shall not, directly or indirectly, engage (as owner, investor,
partner, stockholder, employer, employee, consultant, advisor, director or
otherwise) in any Competing Business, provided that the provisions of this
Section 6(b) will not be deemed breached merely because Executive owns less than
1% of the outstanding common stock of a publicly-traded company. For purposes of
this Agreement, “Competing Business” shall mean (i) any business in which the
Company or its affiliates are currently engaged anywhere in the world; and (ii)
any other business in which the Company engages in anywhere in the world during
the Term.
 
(ii) In further consideration of the payment by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 5 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
his employment and the Covered Time, he shall not, directly or indirectly, (i)
solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Company or any of its affiliates
to terminate his, her, or its relationship with the Company or such affiliate;
(ii) solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Company or any of its affiliates
to become employees, agents, representatives or consultants of any other person
or entity; (iii) solicit or attempt to solicit any
 
 
7

--------------------------------------------------------------------------------


 
customer, vendor or distributor of the Company or any of its affiliates with
respect to any product or service being furnished, made, sold or leased by the
Company or such affiliate; or (iv) persuade or seek to persuade any customer of
the Company or any affiliate to cease to do business or to reduce the amount of
business which any customer has customarily done or contemplates doing with the
Company or such affiliate, whether or not the relationship between the Company
or its affiliate and such customer was originally established in whole or in
part through Executive’s efforts. For purposes of this Section 6(b) only, the
terms “customer,” “vendor” and “distributor” shall mean a customer, vendor or
distributor who has done business with the Company or any of its affiliates
within twelve months preceding the termination of Executive’s employment.
 
(iii) During Executive’s employment with the Company and during the Covered
Time, Executive agrees that upon the earlier of Executive’s (i) negotiating with
any Competitor (as defined below) concerning the possible employment of
Executive by the Competitor, (ii) receiving an offer of employment from a
Competitor, or (iii) becoming employed by a Competitor, Executive will (A)
immediately provide notice to the Company of such circumstances and (B) provide
copies of Section 6 of this Agreement to the Competitor. Executive further
agrees that the Company may provide notice to a Competitor of Executive’s
obligations under this Agreement, including without limitation Executive’s
obligations pursuant to Section 6 hereof. For purposes of this Agreement,
“Competitor” shall mean any entity (other than the Company or any of its
affiliates) that engages, directly or indirectly, in any Competing Business.
 
(iv) Executive understands that the provisions of this Section 6(b) may limit
his ability to earn a livelihood in a business similar to the business of the
Company or its affiliates but nevertheless agrees and hereby acknowledges that
the consideration provided under this Agreement, including any amounts or
benefits provided under Sections 3 and 5 hereof and other obligations undertaken
by the Company hereunder, is sufficient to justify the restrictions contained in
such provisions. In consideration thereof and in light of Executive’s education,
skills and abilities, Executive agrees that he will not assert in any forum that
such provisions prevent him from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable.
 
(c) Proprietary Information. Executive acknowledges that during the course of
his employment with the Company he will necessarily have access to and make use
of proprietary information and confidential records of the Company and its
affiliates. Executive covenants that he shall not during the Term or at any time
thereafter, directly or indirectly, use for his own purpose or for the benefit
of any person or entity other than the Company, nor otherwise disclose, any
proprietary information to any individual or entity, unless such disclosure has
been authorized in writing by the Company or is otherwise required by law.
Executive acknowledges and understands that the term “proprietary information”
includes, but is not limited to: (a) inventions, trade secrets, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, research, discoveries, developments,
designs, and techniques regarding any of the foregoing utilized by the Company
or any of its affiliates; (b) the name and/or address of any customer or vendor
of the Company or any of its affiliates or any information concerning the
transactions or relations of any customer or vendor of the Company or any of its
affiliates with the Company or such
 
8

--------------------------------------------------------------------------------


 
 
affiliate or any of its or their partners, principals, directors, officers or
agents; (c) any information concerning any product, technology, or procedure
employed by the Company or any of its affiliates but not generally known to its
or their customers, vendors or competitors, or under development by or being
tested by the Company or any of its affiliates but not at the time offered
generally to customers or vendors; (d) any information relating to the pricing
or marketing methods, sales margins, cost of goods, cost of material, capital
structure, operating results, borrowing arrangements or business plans of the
Company or any of its affiliates; (e) any information which is generally
regarded as confidential or proprietary in any line of business engaged in by
the Company or any of its affiliates; (f) any business plans, budgets,
advertising or marketing plans; (g) any information contained in any of the
written or oral policies and procedures or manuals of the Company or any of its
affiliates; (h) any information belonging to customers or vendors of the Company
or any of its affiliates or any other person or entity which the Company or any
of its affiliates has agreed to hold in confidence; (i) any inventions,
innovations or improvements covered by this Agreement; and (j) all written,
graphic and other material relating to any of the foregoing. Executive
acknowledges and understands that information that is not novel or copyrighted
or patented may nonetheless be proprietary information. The term “proprietary
information” shall not include information generally available to and known by
the public or information that is or becomes available to Executive on a
non-confidential basis from a source other than the Company, any of its
affiliates, or the directors, officers, employees, partners, principals or
agents of the Company or any of its affiliates (other than as a result of a
breach of any obligation of confidentiality).
 
(d) Confidentiality and Surrender of Records. Executive shall not during the
Term or at any time thereafter (irrespective of the circumstances under which
Executive’s employment by the Company terminates), except as required by law,
directly or indirectly publish, make known or in any fashion disclose any
confidential records to, or permit any inspection or copying of confidential
records by, any individual or entity other than in the course of such
individual’s or entity’s employment or retention by the Company. Upon
termination of employment for any reason or upon request by the Company,
Executive shall deliver promptly to the Company all property and records of the
Company or any of its affiliates, including, without limitation, all
confidential records. For purposes hereof, “confidential records” means all
correspondence, reports, memoranda, files, manuals, books, lists, financial,
operating or marketing records, magnetic tape, or electronic or other media or
equipment of any kind which may be in Executive’s possession or under his
control or accessible to him which contain any proprietary information. All
property and records of the Company and any of its affiliates (including,
without limitation, all confidential records) shall be and remain the sole
property of the Company or such affiliate during the Term and thereafter.
 
(e) Inventions and Patents.
 
(i) The Executive agrees that all processes, technologies and inventions
(collectively, "Inventions"), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by him during the Term shall belong to the Company, provided that such
Inventions grew out of the Executive's work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company's time or with the use of the
Company's facilities or
 
 
9

--------------------------------------------------------------------------------


 
materials. The Executive shall further: (a) promptly disclose such Inventions to
the Company; (b) assign to the Company, without additional compensation, all
patent and other rights to such Inventions for the United States and foreign
countries; (c) sign all papers necessary to carry out the foregoing; and (d)
give testimony in support of the Executive's inventorship.
 
(ii) If any Invention is described in a patent application or is disclosed to
third parties, directly or indirectly, by the Executive within two years after
the termination of the Executive's employment by the Company, it is to be
presumed that the Invention was conceived or made during the Term.
 
(iii) The Executive agrees that the Executive will not assert any rights to any
Invention as having been made or acquired by the Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed to the Company in
writing prior to the date hereof.
 
(iv) The Company shall be the sole owner of all the products and proceeds of the
Executive's services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that the Executive may acquire,
obtain, develop or create in connection with and during the Term, free and clear
of any claims by the Executive (or anyone claiming under the Executive) of any
kind or character whatsoever (other than the Executive's right to receive
payments hereunder). The Executive shall, at the request of the Company, execute
such assignments, certificates or other instruments as the Company may from time
to time deem necessary or desirable to evidence, establish, maintain, perfect,
protect, enforce or defend its right, title or interest in or to any such
properties.
 
(f) Enforcement. Executive acknowledges and agrees that, by virtue of his
position, his services and access to and use of confidential records and
proprietary information, any violation by him of any of the undertakings
contained in this Section 6 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law. Accordingly, Executive agrees and consents to the entry
of an injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 6. Executive waives posting by the Company or its affiliates of
any bond otherwise necessary to secure such injunction or other equitable
relief. Rights and remedies provided for in this Section 6 are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
hereunder or under any other agreement or applicable law.
 
(g) Code of Ethics. Nothing in this Section 6 is intended to limit, modify or
reduce Executive’s obligations under the Company’s Code of Ethics. Executive’s
obligations under this Section 6 are in addition to, and not in lieu of,
Executive’s obligations under the Code of Ethics. To the extent there is any
inconsistency between this Section 6 and the Code of Ethics which would permit
Executive to take any action or engage in any activity pursuant to this Section
6 which he would be barred from taking or engaging in under the Code of Ethics,
the Code of Ethics shall control.
 
 
10

--------------------------------------------------------------------------------


 
7. Assignment and Transfer.
 
(a) Company. This Agreement shall inure to the benefit of and be enforceable by,
and may be assigned by the Company without Executive’s consent to, any purchaser
of all or substantially all of the Company’s business or assets, or to any
successor to the Company or any assignee thereof (whether direct or indirect, by
purchase, merger, consolidation or otherwise).
 
(b) Executive. The parties hereto agree that Executive is obligated under this
Agreement to render personal services during his employment of a special,
unique, unusual, extraordinary and intellectual character, thereby giving this
Agreement special value. Executive’s rights and obligations under this Agreement
shall not be transferable by Executive by assignment or otherwise, and any
purported assignment, transfer or delegation thereof shall be void; provided,
however, that if Executive shall die, all amounts then payable to Executive
hereunder shall be paid in accordance with the terms of this Agreement to
Executive’s estate.
 
8. Miscellaneous.
 
(a) Cooperation. Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as requested by the Company,
to effect a transition of Executive’s responsibilities and to ensure that the
Company is aware of all matters being handled by Executive.
 
(b) Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided to him under Section 5 of this Agreement by
seeking other employment or otherwise, nor shall the amount of any payments
provided to Executive under Section 5 be reduced by any compensation earned by
Executive as the result of employment by another employer after the termination
of Executive’s employment or otherwise.
 
(c) Protection of Reputation. During the Term and thereafter, Executive agrees
that he will take no action which is intended, or would reasonably be expected,
to harm the Company or any of its affiliates or its or their reputation or which
would reasonably be expected to lead to unwanted or unfavorable publicity to the
Company or its affiliates. Nothing herein shall prevent Executive from making
any truthful statement in connection with any legal proceeding or investigation
by the Company or any governmental authority.
 
(d) Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed (both as to validity and performance) and enforced in accordance
with the internal laws of the State of New York applicable to agreements made
and to be performed wholly within such jurisdiction, without regard to the
principles of conflicts of law or where the parties are located at the time a
dispute arises. In the event of any controversy or claim arising out of or
relating to this Agreement or the breach or alleged breach hereof, each of the
parties hereto irrevocably (a) consents to the jurisdiction of any state court
sitting in the County of New York, State of New York, or federal court sitting
in the County of New York, State of New York. (b) waives any objection which it
may have at any time to the laying of venue of any action or proceeding brought
in any such court and (c) waives any claim that such action or proceeding has
been brought in an inconvenient forum.
 
 
11

--------------------------------------------------------------------------------


 
 
(e) Injunctive Relief. Notwithstanding anything to the contrary contained
herein, the Company and any affiliate of the Company (if applicable) shall have
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction to enforce Section 6 of this Agreement without any obligation to
post a bond.
 
(f) Entire Agreement. This Agreement (including the plans referenced in Section
3(c) of this Agreement) contain the entire agreement and understanding between
the parties hereto in respect of Executive’s employment from and after the date
hereof and supersede, cancel and annul any prior or contemporaneous written or
oral agreements, understandings, commitments and practices between them
respecting Executive’s employment from and after the date hereof, including all
prior employment agreements between the Company and Executive.
 
(g) Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and, on behalf of the Company, by its duly authorized
officer.
 
(h) Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction or arbitration panel to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law.
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court or arbitration panel making
such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. The
parties hereto recognize that if, in any judicial or arbitral proceeding, a
court or arbitration panel shall refuse to enforce any of the separate covenants
contained in this Agreement, then that invalid or unenforceable covenant
contained in this Agreement shall be deemed eliminated from these provisions to
the extent necessary to permit the remaining separate covenants to be enforced.
In the event that any court or arbitration panel determines that the time period
or the area, or both, are unreasonable and that any of the covenants is to that
extent invalid or unenforceable, the parties hereto agree that such covenants
will remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable.
 
(i) Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive. As used herein, the words “day” or “days”
shall mean a calendar day or days.
 
(j) Non-waiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder
 
 
12

--------------------------------------------------------------------------------


 
or under law shall constitute a waiver of any other right, power or privilege or
of the same right, power or privilege in any other instance. All waivers by
either party hereto must be contained in a written instrument signed by the
party to be charged and, in the case of the Company, by its duly authorized
officer.
 
(k) Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested, addressed:
 
(i)    in the case of the Company, to :
 
                        If to the Company:
                        SIGA Technologies, Inc.
                        420 Lexington Avenue, Suite 408
                        New York, NY 10170
                        Attention:
Chief Financial Officer
                        Telephone Number:
(212) 672-9100
                        Facsimile Number:
(212) 697-3130



                        With a copy to:
                        James A. Grayer, Esq.
                        Kramer Levin Naftalis & Frankel LLP
                        1177 Avenue of the Americas
                        New York, NY 10036
                        Telephone Number:
(212) 715-9479
                        Facsimile Number:
(212) 715-8050



(ii) in the case of Executive, to Executive’s last known address as reflected in
the Company’s records, or to such other address as Executive shall designate by
written notice to the Company.
 
Any notice given hereunder shall be deemed to have been given at the time of
receipt thereof by the person to whom such notice is given if personally
delivered or at the time of mailing if sent by registered or certified mail.


(l) Assistance in Proceedings, Etc. Executive shall, without additional
compensation, during and after the Term, upon reasonable notice, furnish such
information and proper assistance to the Company as may reasonably be required
by the Company in connection with any legal or quasi-legal proceeding, including
any external or internal investigation, involving the Company or any of its
affiliates.
 
(m) Survival. Cessation or termination of Executive’s employment with the
Company shall not result in termination of this Agreement. The respective
obligations of Executive and the Company as provided in Sections 5, 6, 7 and 8
of this Agreement shall survive cessation or termination of Executive’s
employment hereunder.
 
 
 
13

--------------------------------------------------------------------------------


 
 
(n) Section 409A of the Code.
 
(i) It is the parties’ intention that this Agreement not result in any tax being
imposed under Section 409A of the Code and in the case of any ambiguity the
Agreement shall be construed in such manner.
 
(ii) Notwithstanding the foregoing, the Company makes no representations
regarding the tax implications of the compensation and benefits to be paid to
Executive under this Agreement, including, without limitation, under Section
409A of the Code. The parties agree that in the event a qualified tax advisor to
the Company or to Executive (neither party being required to retain such
advisor) reasonably advises that the terms hereof would result in Executive
being subject to tax under Section 409A of the Code, Executive and the Company
shall negotiate in good faith to amend this Agreement to the extent necessary to
prevent the assessment of any such tax, including by delaying the payment dates
of any amounts hereunder.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 

 
14

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an individual thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.
 
 
                                 SIGA TECHNOLOGIES, INC.
 
 
                                    By: /s/ Thomas N. Konatich              
                                       Name: Thomas N. Konatich
                                       Title: President
 
 
                                /s/ Dennis E. Hruby                             
                                Name:    Dr. Dennis E. Hruby
 
 
 
 
 
 
 
 
 
15
 
 
 
 
 
 